Citation Nr: 0948389	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for scarlet fever 
residuals, claimed as rheumatic fever. 

2.	Entitlement to service connection for heart disease, to 
include rheumatic heart disease, tachycardia, coronary artery 
disease with bypass surgery, pericardial effusion, atrial 
fibrillation, congestive heart failure, and valvular heart 
disease.

3.	Entitlement to service connection for arthritis of the 
knees, claimed as knee replacements.

4.	Entitlement to service connection for arthritis of the 
hips, claimed as hip replacements.

5.	Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as pulmonary 
problems.

6.	Entitlement to service connection for a weakened 
diaphragm.

7.	Entitlement to service connection for residuals of a 
colonoscopy.

8.	Entitlement to service connection for residuals of 
aortic abdominal and pelvic aneurysms.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from February 1945 to March 
1946.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefits sought. The Board previously remanded the case in 
April 2009.


FINDINGS OF FACT

1.	The Veteran does not currently experience scarlet fever 
residuals.

2.	The claimed disorders of heart disease, arthritis of the 
knees, arthritis of the hips, COPD, a weakened diaphragm, 
residuals of a colonoscopy, and residuals of aortic abdominal 
and pelvic aneurysms were not incurred or aggravated in 
service, including as the result of an episode of scarlet 
fever therein. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
scarlet fever residuals, claimed as rheumatic fever. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria are not met for service connection for 
heart disease, to include rheumatic heart disease, 
tachycardia, coronary artery disease with bypass surgery, 
pericardial effusion, atrial fibrillation, congestive heart 
failure, and valvular heart disease. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);  38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for service connection for 
arthritis of the knees.              38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.	The criteria are not met for service connection for 
arthritis of the hips.                     38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.	The criteria are not met for service connection for 
COPD. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.	The criteria are not met for service connection for a 
weakened diaphragm.              38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

7.	The criteria are not met for service connection for 
residuals of a colonoscopy.              38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

8.	The criteria are not met for service connection for 
residuals of aortic abdominal and pelvic aneurysms. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified at       38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from September 2006 
and May 2009, the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). The December 2007 Statement of the 
Case (SOC) explained the general criteria to establish a 
claim for service connection. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,      16 
Vet. App. 183, 186-87 (2002). Furthermore, the September 2006 
correspondence provided supplemental information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The September 2006 VCAA notice preceded issuance of the 
rating decision on appeal, and thus comported with the 
standard for timely notice. The May 2009 notice 
correspondence did not meet this criterion. However, the 
Veteran has had an opportunity to respond to the VCAA 
correspondence in advance of the October 2009 Supplemental 
SOC (SSOC) readjudicating his claims. There is no indication 
of any further available information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, and records of private 
outpatient treatment. While the RO had arranged for the 
Veteran to have a VA Compensation and Pension examination, 
the Veteran cancelled the examination in advance of the 
scheduled date and has not requested rescheduling of the 
examination. In support of his claims, the Veteran has 
provided a medical journal article, and several lay 
statements. The Veteran was previously scheduled for a 
hearing before a Decision Review Officer (DRO) but also 
cancelled this proceeding. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.         38 C.F.R. 
§ 3.303(b) (2009). 

Continuity of symptomatology may be established if a claimant 
can demonstrate  (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology. Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997). Medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated, provided the 
condition is not one where a layperson's observations 
otherwise would be competent. See Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). 

Generally, lay testimony cannot provide a medical opinion 
regarding the etiology of a disability, inasmuch as 
laypersons lack the competence to offer medical opinions. See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises. It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and 
research reports or analyses. See 38 C.F.R. § 3.159(a)(1). In 
some instances               lay testimony may still show a 
current disability is related to service, if this constitutes 
a determination within the direct observation of a layperson. 
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Scarlet Fever Residuals

The service treatment history indicates that a February 1945 
service entrance examination showed no abnormalities. A 
February 27, 1945 clinical record indicates the initial 
diagnosis of scarlet fever and that the Veteran was sick for 
four days with a sore throat, cold symptoms, and a rash the 
final day. 

The Veteran was transferred to a Naval hospital for further 
evaluation and treatment. A physical examination was negative 
except for a scarlatiniform rash, severely inflamed pharynx, 
and palpable tender lymph nodes in the submaxillary areas. 
Penicillin and Sufadiazine were prescribed. The Veteran was 
noted to have had an uneventful recovery, with no unusual 
laboratory findings. After completion of a quarantine period, 
on March 21, 1945 the Veteran was returned to duty. 
The report of a March 1946 separation examination denotes the 
February 1945 episode of scarlet fever.

Since the episode of scarlet fever, there is no indication in 
the service or post-service medical history of a reinfection 
or that previous existing symptoms of the condition resumed. 

A VA medical examination was scheduled for July 2009, for 
which the Veteran was unable to report, but the examination 
provider notwithstanding offered an opinion pertaining to 
medical history. The VA examiner indicated review of the 
claims file, including treatment for scarlet fever. Also 
noted in this regard was that on separation in August 1946 a 
cardiovascular exam was normal; and a 1960 EKG report was 
normal. The examiner opined that there was no objective data 
in the records to support any history or treatment for 
rheumatic fever, nor any residuals from scarlet fever. 
Service records indicated an uneventful recovery from scarlet 
fever and no documentation of any such three-month 
hospitalization as the Veteran previously had reported. In 
addition, there was no evidence of cardiac involvement during 
service. According to the examiner, the Veteran received 
prompt treatment with penicillin for his scarlet fever, and 
there was no documentation of any symptoms of acute rheumatic 
fever or rheumatic heart disease in his records. 

Based upon these findings, the claim for service connection 
for residuals of scarlet fever is not substantiated. In 
considering the claim on the merits, the Board must address 
whether there are any current residuals of scarlet fever 
apart from the other disabilities already claimed in this 
case, i.e., heart disease, arthritis, COPD, etc. Also to be 
discussed is whether the underlying illness returned. 
According to the post-service treatment history, by all 
accounts scarlet fever resolved in service, and moreover did 
not produce additional impairment (beyond reference to those 
other disabilities addressed below in separate claims). There 
are extensive private treatment records on file which pertain 
to the Veteran's cardiovascular health, respiratory disorder, 
and disorders of the digestive system, but none which 
identify a recurrence of scarlet fever. There is no reference 
to any disease process that might be a readily apparent 
continuation of the same illness from service. Again, this is 
apart from visiting the question yet of whether heart 
disease, or COPD might be related to the incident of in-
service infection. 

As to the availability of a VA medical examination regarding 
this claim, while the Veteran cancelled the scheduled 
examination, a medical opinion was nonetheless obtained which 
essentially ruled out the likelihood of a post-service 
recurrence of scarlet fever. Rather, the episode of scarlet 
fever by all indication had resolved during service, with no 
tangible residuals. This opinion followed a detailed review 
of the available medical record, and thus was properly 
informed. See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion 
further corroborates the absence of continuation of scarlet 
fever, or related medical conditions following service.

The Board does not call into question the seriousness of the 
incident of scarlet fever during the Veteran's service, or 
the possibility that it could have future health 
ramifications. At this stage though, there is no competent 
evidence of ongoing illness, or any present physical 
impairment with a demonstrable link to that prior illness.

Under VA law, the first criterion to establish service 
connection is competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability."); Hicks v. 
West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,      
2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). 
Without evidence of a current disability, service connection 
cannot be proven. 

In this instance, the record is absent mention of any 
residuals of scarlet fever from service discharge, onwards. 
There is no recent diagnosis of any medical condition with a 
plausible likelihood of a connection to scarlet fever. Nor 
did the underlying disease process resume at any point. 
Therefore, the criterion of a current disability  is not 
shown.

The claim for service connection for residuals of scarlet 
fever hence must be denied.
The preponderance of the evidence is against this claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Heart Disease

The medical history is indicative of treatment for heart 
disease and various cardiovascular disorders, since the 
Veteran underwent a quadruple coronary bypass procedure in 
1988. 

More recently he underwent cardiac catheterization in 
September 2004 which revealed severe mixed aortic valve 
disease. The following month he had procedures for 
pericardial aortic and mitral valve replacement, and 
corrective surgery in some areas involving the prior bypass 
procedure. The preoperative diagnosis was severe mixed aortic 
valve disease with dominant stenosis; severe mitral and 
tricuspid insufficiency; coronary artery disease; chronic 
atrial fibrillation; and previous bacterial endocarditis. The 
post-operative diagnosis was aortic and mitral valve 
replacement.

The Board finds that the competent evidence does not 
establish that the Veteran's heart disease and other related 
cardiovascular disorders are of service origin. 
The presence of a causal nexus to service is an essential 
element to establish service connection for a claimed 
disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."); Hickson, supra. See, too, 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Initially, there is no diagnosis of rheumatic heart disease 
at any point, to suggest a heart disorder with some 
connection to the episode of scarlet fever during service. 
More significant as to the etiology of each of the current 
diagnosed cardiovascular conditions, including heart disease, 
is that the initial onset was not until at least 1988 which 
was more than four decades after separation from service. 
There is a definite lack of continuity of symptomatology from 
service up until then.              The Veteran also does not 
allege to contrary, indicating that he was not aware of any 
heart ailment until 1988. Thus, continuous symptomatology as 
a means to show a linkage to service has not been 
demonstrated. This lengthy period without complaint or 
treatment weighs heavily against the claim. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, there is the competent medical opinion of July 2009 
stating that there were no cardiac residuals of the Veteran's 
incidence of scarlet fever during service. The VA examiner 
premised this finding on the lack of any objective data to 
support a history of rheumatic fever or rheumatic heart 
disease, or for that matter any evidence of cardiac 
involvement during service. Given its grounding in the 
objective treatment history, the opinion should be deemed to 
carry probative weight. See e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question,      
and determine whether to accept such an opinion under the 
circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The conclusion that is warranted then is that there is no 
involvement of a history of scarlet fever during service in 
the development of heart disease. The Board emphasizes that 
apart from the reasons cited above, the Veteran's extensive 
history of cardiovascular treatment does not at any point 
identify rheumatic heart disease, or list scarlet fever as a 
precipitating factor for any current form of heart disease.  
These records are absent mention of his in-service treatment 
as a relevant consideration regarding medical history. 

While the Veteran has submitted copies of medical reference 
material indicating that there is a link between scarlet 
fever and the heart problems (particular problems with the 
heart valves), the file contains no medical evidence 
supporting a finding that this is the case with the Veteran.  
The Board does not doubt that that scarlet fever or rheumatic 
fever can leave residuals including valvular problems in the 
heart.  In this case, however, there is no medical evidence 
of record indicating that the Veteran's heart problems, first 
noted in 1988, are related to his inservice illness.  
Conversely, a VA examiner has provided a medical opinion 
against such a finding.  Without a medical basis to support a 
finding that the Veteran's heart problems are related to 
service, the claim must be denied.

As to the Veteran's assertions in this case, while they have 
duly been considered,  as a layperson the Veteran cannot 
identify a linkage between heart disease and service, as this 
is not a matter within the purview of lay observation. 

For these reasons, there is no evidentiary basis to grant 
service connection for   heart disease. The preponderance of 
the evidence is against this claim, and thus    the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Arthritis of the Knees, Arthritis of the Hips, COPD, Weakened 
Diaphragm, Residuals of a Colonoscopy, Residuals of Aortic 
Abdominal and Pelvic Aneurysms

Based upon the Veteran's assertions in connection with the 
remaining claimed disabilities in this case, his primary 
contention is that the episode of scarlet fever sustained 
during military service caused damage to other organ systems.                 
He identifies rheumatic fever in service as the cause of 
joint damage to the knees and hips. He also contends that 
various conditions developed secondarily to having 
experienced damage to organ systems, such as pulmonary 
problems and weakened diaphragm resulting from numerous 
operations to repair damage to internal organs caused by 
rheumatic fever.

A December 1995 hospitalization report indicates a procedure 
for resection of abdominal aortic and right common iliac 
aneurysms. 

An April 1999 report from a private orthopedist indicates 
ongoing treatment for arthritis of the hips and knees, the 
symptoms of which had reportedly existed since 1995.

The Veteran underwent a colonoscopy in March 2005.

The July 2006 report of a pulmonary specialist indicates an 
assessment of COPD. 

While there is no specific record of treatment for a weakened 
diaphragm, the Board will assume for the sake of argument 
that this may have existed following various abdominal 
surgeries. 


The criteria for service connection for the disabilities 
claimed are not met. There is a current diagnosis of record 
of each, but no foundation to link any of these disorders to 
the Veteran's service. In the above-referenced records of 
treatment, there is no indication or suggestion from any 
medical provider that a history of scarlet fever was a 
causative factor of the disorder in question. There is no 
suggestion that the Veteran ever had rheumatic heart disease 
associated with his history of scarlet fever which may have 
contributed to organ damage. Where discussing etiology, such 
as the April 1999 orthopedist's report, the Veteran's medical 
conditions are considered to have been of relatively recent 
onset, not having begun in proximity to when he had service. 
Thus, there is no competent evidence linking any of the 
disabilities claimed to the Veteran's service. 

The Board previously remanded this case for a VA medical 
examination to assess whether there was any causal 
relationship between one or more of the conditions claimed 
and the Veteran's history of scarlet fever, however, he was 
unable to report for the examination and did not request that 
it be rescheduled. The claims must therefore be adjudicated 
on the existing record. In any event, there is no basis of 
record otherwise to suggest that any claimed disorder is 
service-related. Further,      to the extent the July 2009 VA 
examiner offered a medical opinion, he expressed the finding 
that the Veteran did not have any residuals from scarlet 
fever, both with and without cardiac involvement. 
Consequently, the one medical opinion that is of record is 
strongly supportive of the conclusion that the disabilities 
claimed are not of service origin. 

These claims on appeal are therefore being denied. As the 
preponderance of              the evidence is unfavorable, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran is certainly free to reopen any of his claims 
with medical evidence specifically linking one of 
disabilities to some aspect of his period of service. 




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for scarlet fever residuals, claimed as 
rheumatic fever, is denied. 

Service connection for heart disease, to include rheumatic 
heart disease, tachycardia, coronary artery disease with 
bypass surgery, pericardial effusion, atrial fibrillation, 
congestive heart failure, and valvular heart disease, is 
denied.

Service connection for arthritis of the knees, claimed as 
knee replacements,            is denied.

Service connection for arthritis of the hips, claimed as hip 
replacements, is denied.

Service connection for COPD, claimed as pulmonary problems, 
is denied.

Service connection for a weakened diaphragm, is denied.

Service connection for residuals of a colonoscopy, is denied.

Service connection for residuals of aortic abdominal and 
pelvic aneurysms,             is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


